Order filed June 5, 2014.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00778-CV
                                     ____________
  TAMMY DEWOLF, CHRISTINA DEWOLF, AMANDA DEWOLF AND
                 KAITLYN DEWOLF, Appellants
                                           V.
  RICHIE KOHLER, ERIC KIEBLER, OCEANIC VENTURES INC, MV
        JOHN JACK, A & E TELEVISION, NETWORKS, INC., ITI
     HOLDINGS, INC., AND LAMARTEK, INC. (D/B/A “DIVE RITE”),
                            Appellees

                     On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-46416

                                      ORDER

      The clerk’s record in this appeal was filed January 22, 2014. The reporter’s
record was filed January 30, 2014. Appellants’ brief was originally due March 3, 2014.
Appellants requested and were granted an extension of time to file the brief until May 1,
2014. On April 23, 2014, appellants filed an opposed second motion for extension of time
to file the brief because supplementation of the clerk’s record had been requested but not
filed. The court granted the extension until June 2, 2014, noting that no further extensions
would be granted absent exceptional circumstances. On May 27, 2014, appellants filed a
further request for extension, stating that the requested supplementation had not been
filed. Appellees filed a response in opposition. The supplemental record appellant
requested was filed June 2, 2014.

       We DENY the motion. Unless appellants file a brief with the clerk of this court on
or before June 16, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                    PER CURIAM